     Case 2:20-cv-10378-JLS-E Document 22 Filed 06/09/21 Page 1 of 2 Page ID #:170




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   ALBERTO HERNANDEZ CARBAJAL,   )      NO. CV 20-10378-JLS(E)
                                   )
12                     Petitioner, )
                                   )
13         v.                      ) ORDER ACCEPTING FINDINGS,
                                   ) CONCLUSIONS AND RECOMMENDATIONS
14   WARDEN,                       ) OF UNITED STATES MAGISTRATE JUDGE
                                   )
15                     Respondent. )
     ____________________________ )
16

17

18          Pursuant to 28 U.S.C. section 636, the Court has reviewed the Petition, all of the records

19   herein and the attached Report and Recommendation of United States Magistrate Judge.

20   Further, the Court has engaged in a de novo review of those portions of the Report and

21   Recommendation to which any objections have been made. The Court accepts and adopts the

22   Magistrate Judge’s Report and Recommendation.
     Case 2:20-cv-10378-JLS-E Document 22 Filed 06/09/21 Page 2 of 2 Page ID #:171




 1          IT IS ORDERED that Respondent’s Motion to Dismiss is granted and Judgment shall be

 2   entered dismissing the Petition with prejudice.

 3

 4          IT IS FURTHER ORDERED that the Clerk shall serve copies of this Order, the Magistrate

 5   Judge’s Report and Recommendation and the Judgment herein on Petitioner and counsel for

 6   Respondent.

 7

 8                 DATED: June 9, 2021

 9
                                                 _______________________________
10                                                      JOSEPHINE L. STATON
                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22
